Motion by the Queens Republican County Committee to quash a certain subpoena duces tecum served upon it by the office of Special Prosecutor Maurice H. Nadjari or, in the alternative, to modify its provisions. The subpoena requires the production before the Grand Jury at an Extraordinary Special and Trial Term of the Supreme Court, Queens County, of certain financial records of the movant and of movant’s executive committee and subcommittees, for the years 1972 to 1975 inclusive. Permission to have the motion heard in this court is hereby granted pursuant to subdivision 2 of section 149 of the Judiciary Law by Mr. Justice Hopkins, by reason of the refusal of Mr. Justice Murtagh to sign an order to show cause herein, with the following memorandum: The refusal to sign the order to show cause served no legitimate purpose; a litigant is entitled to institute a proceeding to quash a subpoena by an order to show cause (CPLR 2304, 7804; see Matter of Edge Ho Holding Corp., 256 NY 374; Matter of Vera, 49 AD2d 883; Matter of Ronan v Levitt, 42 AD2d 10, mot for lv to app den 33 NY2d 514; Matter of Sun Ray Cloak Co., 256 App Div 620). That proceeding should be brought in the Extraordinary Special and Trial Term, in the absence of countervailing circumstances. No countervailing circumstances are present here. On these facte, the refusal was therefore improvident. On the merits, the motion to quash is denied, and the subpoena modified to the extent of (1) limiting its scope, on the consent of the Special Prosecutor, to the years 1972, 1973 and 1974, and (2) directing that the records and other documents be examined where they are presently located, with leave granted to copy and photocopy such of the records as may be deemed appropriate. Settle order on three days’ notice, with specification of the day and hours of the *957examination. Hopkins, Acting P. J., Martuscello, Cohalan, Christ and Brennan, JJ., concur.